 Case 2:19-cr-00043-LGW-BWC Document 138 Filed 05/14/20 Page 1 of 3


                                                                            FILED

             in tl^e                 Bisttnct
            :lfor tllie ^ontliem Btsitrict of                                        y- 23
                        iBmnofoitk BtbtOton clerk,
                                                                ^■'■- t- ii r. CF GA.

UNITED STATES OF AMERICA,

                                                       CASE NO.: 2:19-cr-43


       V.



MARQUISE LITTLE,




                                     ORDER


       The Magistrate Judge issued a Report and Recommendation in

this matter, dkt. no. 75, recommending denial of Defendant's Motion

to Suppress,   dkt.   nos.   33,   44,      and Defendant's Motion to Declare

18 U.S.C. § 2422 (b) Unconstitutional, dkt. no. 45.                     Additionally,

the Magistrate    Judge denied,        by Order,       dkt.    no.    75,    Defendant's

Motion for Delaware v.       Franks Hearing,         dkt.     no. 46.

       Defendant filed Objections to the Magistrate Judge's Report

and Recommendation, dkt. no. 111.             The Government filed a Response

to Defendant's    Objections,        dkt.    no.    117,    and Defendant           filed a

Reply in support of his Objections,                dkt. no.    123.     The Court has

conducted an independent and de novo review of the record and has

read    and    considered      the       Magistrate         Judge's          Report      and

Recommendation, Defendant's Objections, the Government's Response,
 Case 2:19-cr-00043-LGW-BWC Document 138 Filed 05/14/20 Page 2 of 3



and Defendant's Reply.       Defendant's Objections are without merit.

Therefore,    the   Court ADOPTS      the   Magistrate   Judge's    Report and

Recommendation as the opinion of the Court, OVERRULES Defendant's

Objections, and DENIES Defendant's Motion in to Suppress, dkt.

nos. 33, 44, and DENIES Defendant's Motion to Declare 18 U.S.C. §

2422 (b) Unconstitutional, dkt. no. 45.

     Defendant      also   objected    to   the    Magistrate    Judge's   Order

denying Defendant's Motion for Delaware v. Franks Hearing.                  Dkt.

No. 111.     A district judge must consider a party's objections to

a magistrate judge's order on a pretrial matter.                See 28 U.S.C. §

636(b)(1)(A); Fed. R. Crim. P. 59(a).             However, the district judge

may modify or set aside that order, and reconsider the pretrial

matter, only ^'where it has been shown that the magistrate judge's

order is clearly erroneous         or contrary to law."            28   U.S.C. §

636(b)(1)(A); see also Fed. R. Crim. P. 59(a).                  Therefore, the

Court OVERRULES Defendant's Objections.               The Magistrate Judge's

Order denying Defendant's Motion for Delaware v. Franks Hearing

remains the Order of the Court.^




^    While the Magistrate Judge ruled on Defendant's Motion for Delaware
V. Franks Hearing as a nondispositive matter under 28 U.S.C. §
636(b)(1)(A), and the Court has reviewed Magistrate Judge's ruling under
that standard, the Court would reach the same conclusion if the matter
were treated as a dispositive matter under § 636(b)(1)(B).      As noted
above, the Court has conducted an independent and de novo review of the
record, and has considered Defendant's Objections.     Having conducted
that review, the Court would reach the same conclusion as the Magistrate
Judge, namely denying Defendant's Motion for Delaware v. Franks Hearing.
Case 2:19-cr-00043-LGW-BWC Document 138 Filed 05/14/20 Page 3 of 3



   so ORDERED, this          day of                     2020 .




                                 jISyCODBEY WOOD, JUDGE
                                      :ed states district court
                                smJTHERN DISTRICT OF GEORGIA
